                                                                         JS-6
                                  NOTE: CHANGES MADE BY THE COURT



                      UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                       WESTERN DIVISION - LOS ANGELES

SAFI MOSA,                                    Case No. 2:21-cv-02077

                Petitioner,
                                               HON. J. JOSEPHINE L. STATON
      v.
                                               ORDER GRANTING STIPULATION
U.S. CITIZENSHIP AND                           FOR ADMINISTRATIVE CLOSURE
IMMIGRATION SERVICES, et al.,

                Respondents.


                                        ORDER

   This Court, having considered the Parties’ Stipulation (Doc. 10), hereby finds it in the

interest of justice to grant the Parties’ request. It is hereby ORDERED:

   1. The Parties’ motion to administratively close the litigation (Doc. 10) is GRANTED;

   2. The Clerk is directed to ADMINISTRATIVELY CLOSE this case;

   3. The parties shall file a stipulation of dismissal or a request to re-open the case no

      later than ten (10) days after the conclusion of the administrative process.

   4. For good cause shown, a party may move to reopen the litigation.


Date: May 21, 2021

                                              _________________________________
                                              HON. JOSEPHINE L. STATON
                                              UNITED STATES DISTRICT JUDGE
